                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

RON WASHINGTON,                                )
                                               )
        Plaintiff,                             )
                                               )        Case No. 3:19-cv-00154
v.                                             )
                                               )        JUDGE CAMPBELL
EQUIFAX,                                       )        MAGISTRATE JUDGE FRENSLEY
                                               )
        Defendant.                             )

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

9) on Defendant’s Motion to Dismiss (Doc. No. 4). Defendant filed objections to the Report and

Recommendation (Doc. No. 10) and Plaintiff filed a response (Doc. No. 11). The Magistrate Judge

recommends the motion to dismiss be granted as to defendant’s claims involving the listing of a

bankruptcy on his credit report and denied as to Plaintiff’s claim related to an inaccurate account

number on his credit report. After a de novo review, and for the following reasons, Defendant’s

objections are OVERRULED, the Report and Recommendation (Doc. No. 9) is ADOPTED, and

Defendant’s Motion to Dismiss (Doc. No. 4) is GRANTED IN PART, and DENIED IN PART.

                              I.      STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.03(b)(3), a district court reviews de novo

any portion of a report and recommendation to which a specific objection is made. United States

v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient.

See Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific

objections to the magistrate’s report made to the district court will be preserved for appellate

review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)).
In conducting the review, the court may “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

        Federal Rule of Civil Procedure 12(b)(6) permits dismissal of a complaint for failure to

state a claim upon which relief can be granted. For purposes of a motion to dismiss, a court must

take all the factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009). To

survive a motion to dismiss, a complaint must contain sufficient factual allegations, accepted as

true, to state a claim for relief that is plausible on its face. Id. A claim has facial plausibility when

the plaintiff pleads facts that allow the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. Id. In reviewing a motion to dismiss, the Court construes the

complaint in the light most favorable to the plaintiff, accepts its allegations as true, and draws all

reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.

2007). Allegations of a complaint drafted by a pro se litigant are held to less stringent standards

than formal pleadings drafted by lawyers in the sense that a pro se complaint will be liberally

construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                           II. ANALYSIS

        Plaintiff alleges that Defendant Equifax violated Section 609 of the Fair Credit Reporting

Act, 15 U.S.C., § 1681g, because it reported an incomplete account number for Plaintiff’s account

with Monterey Collections Services. Plaintiff does not dispute that the account belongs to him,

but claims the account number listed in his credit file is inaccurate.

        Section 609 of the FCRA states:

        (a) … Every consumer reporting agency shall, upon request, and subjection to
            section 610(a)(1) of this title, clearly and accurately disclose to the consumer:

            (1) All information in the consumer’s file at the time of the request, except
                that –



                                                       2
                 (A) if the consumer to whom the file relates requests that the first 5 digits
                     of the social security number (or similar identification number) of the
                     consumer not be included in the disclosure and the consumer reporting
                     agency has received appropriate proof of the identity of the requester,
                     the consumer reporting agency shall so truncate such number in such
                     disclosure …

          Plaintiff cites to a Federal Trade Commission (“FTC”) staff opinion letter which states that

“a credit reporting agency that always scrambles or truncates account (or social security) numbers

does not technically comply with Section 609 because it does not provide ‘accurate’ (and perhaps

not ‘clear’) disclosure of ‘all information’ in the file.” (Doc. No. 1-1 (referring to “FTC opinion,”

FTC Informal Staff Opinion Letter, Denise A. Darcy, June 30, 2000, available at

https://www.ftc.gov.policy/advisory-opinions/advisory-opinion-darcy-06-30-00.)

          Equifax responds that the FTC opinion letter is non-binding and that using a truncated

account number does not violate Section 609. In support of this argument, Equifax cites a case

from another district that determined “as a matter of law, scrambling or truncating a consumer’s

account number is a reasonable procedure to protect the consumer’s information…” (Doc. No. 5

at 7 (citing Whitaker v. Trans Union Corp., No. 03-2551-GTV, 2005 WL 8160827 (D. Kan.

2005).)

          The Court notes that the Whitaker decision is not binding authority. Moreover, it is

distinguishable from the case at bar. In Whitaker, the court determined that truncating account

numbers is a “reasonable procedure to protect the consumer’s information” when it is the creditor

that truncates the account number. Finding that the Defendant did not violate § 1681g by reporting

a truncated account number, the court reasoned:

             “The possibility of holding a credit reporting agency liable for reporting a
             scrambled or truncated account number that a creditor furnished would lead
             to absurd results, especially if the credit reporting agency did not know that
             the creditor furnished it with such an account number. According, the court
             concludes that under the facts of this case, TransUnion and Experian did not


                                                       3
          violate § 1681g by reporting scrambled or truncated account number in
          Plaintiff’s credit files.” Whitaker, 2005 WL 8160827 at *20.

       The Whitaker court decided that the FTC opinion letter was not applicable because the

opinion letter addressed whether a credit reporting agency that scrambles or truncates account

numbers is in compliance with Section 609; the letter did not address a credit reporting agency that

reports truncated account numbers provided by the creditor. Id.

       Unlike the facts presented in Whitaker, which was decided on a motion for summary

judgment after the facts had been developed, Equifax does not know whether Plaintiff’s file shows

an incomplete account number because the Monterey Collections Services reported a truncated

account number to Equifax or because Equifax itself truncated the account number. (Doc. No. 5 at

7.)

       The plain language of the statute requires that the consumer reporting agency shall “clearly

and accurately disclose to the consumer [] [a]ll information in the consumer’s file at the time of

the request.” 15 U.S.C. § 1681g. In the absence of binding authority stating that a truncated

account number is a clear and accurate disclosure, the Court finds that Plaintiff has stated a

plausible claim for a violation of Section 609 of the FCRA.

                                       III. CONCLUSION

       Having conducted a de novo review of the Magistrate Judge’s determinations and the

Defendant’s objections, for the reasons stated herein, the Court concludes that the Defendant’s

objections are without merit, and the Report and Recommendation should be ADOPTED.

Accordingly, the Motion to Dismiss is GRANTED IN PART, and DENIED IN PART.

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE


                                                     4
